EXHIBIT 10.1


THIRD AMENDMENT TO REGISTRATION RIGHTS AGREEMENT


This THIRD AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated
as of November __, 2010, is entered into by and between SouthPeak Interactive
Corporation, a Delaware corporation (the “Company”), and the investor listed on
the signature page hereto (the “Investor”).  Unless otherwise specified herein,
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Registration Rights Agreement.


RECITALS


A.           The Company and the Investor are parties to the Registration Rights
Agreement, dated as of July 19, 2010 (“Original Registration Rights Agreement”),
as amended by the First Amendment to Registration Rights Agreement, dated as of
August 17, 2010 (“First Amendment”), and that certain Amended and Restated
Securities Purchase Agreement, dated as of August 31, 2010 (“Restated Purchase
Agreement”) (the Original Registration Rights Agreement, as amended by the First
Amendment and Restated Purchase Agreement, and as may be further amended,
modified, restated or supplemented from time to time, the “Registration Rights
Agreement”);


B.           The Company and the Investor desire to make certain amendments to
the obligations of the Company under the Registration Rights Agreement, all as
more fully set forth herein;


C.           The Registration Rights Agreement, pursuant to Section 10 thereof,
may be amended with the written consent of the Company and the Required Holders;
and


D.           This Agreement is one of a number of identical agreements that may
be separately entered into by the Company and the other investors listed on the
Schedule of Buyers to the Registration Rights Agreement (the “Other RRA
Amendments”).


In consideration of the premises and further valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Amendments to Registration Rights Agreement.


(a)           Paragraph (o) of Section 1 is hereby amended by deleting it in its
entirety and replacing it with the following new paragraph (o):


“(o)           “Initial Effectiveness Deadline” means, (i) in the event that the
Initial Registration Statement is not subject to a full review by the SEC,
January 31, 2011, or (ii) in the event that the Initial Registration Statement
is subject to a full review by the SEC, March 15, 2011.”


 
 

--------------------------------------------------------------------------------

 
 
(b)           Paragraph (q) of Section 1 is hereby amended by deleting it in its
entirety and replacing it with the following new paragraph (q):


“(q)  “Initial Filing Deadline” means November 19, 2010.”


2.           Waiver.  The Investor hereby waives (i) any Filing Failure that
has, or may have, occurred on or prior to the date hereof, and (ii) any
Registration Delay Payments or defaults under any Transaction Documents, in each
case with respect thereto.


3.           Effect on Registration Rights Agreement.  Except as specifically
modified pursuant hereto, the Registration Rights Agreement shall remain in full
force and effect.


4.           Miscellaneous.


(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under the Registration Rights
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement; provided that a facsimile signature and a signature delivered
electronically (including by delivery via electronic mail of a signature page in
“pdf” format) shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or electronic signature.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents (as amended pursuant to the Waiver and First Amendment to
Securities Purchase Agreement, the First Amendment, the Restated Purchase
Agreement and hereto) supersede all other prior oral or written agreements
between the Investor, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents (as amended) and the instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended or waived other than by an instrument prepared in
accordance with the provisions of Section 10 of the Registration Rights
Agreement.
 
(e)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(f)           Effectiveness.  Notwithstanding anything to the contrary contained
herein, this Agreement shall be effective only upon the execution of this
Agreement and the Other RRA Amendments by the Company and each of the investors
listed on the Schedule of Buyers to the Registration Rights Agreement.

 
 
[Signature Pages Follow]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Investor and the Company have each caused their
respective signature page to this Third Amendment to Registration Rights
Agreement to be duly executed effective as of the date first written above.
 

 
COMPANY:
 
SOUTHPEAK INTERACTIVE CORPORATION
         
 
By:
        Name: Reba McDermott       Title: Chief Financial Officer          

 
[Signature page to Third Amendment to Registration Rights Agreement]